DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group 4 (claims 46-59) in the reply filed on 11/09/2020 is acknowledged.
Claims 1, 16, 45, 60 and 87-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 46-59 are unclear over recitation of the limitation “providing an SF3B1 suppression treatment”, as recited in claim 46.  The claim limitation is unclear where the limitation describes an intended result of some applied therapeutic.  As a practical aspect, seemingly any agent used in the treatment of cancer may potentially suppress SF3B1, for example at the level of mRNA or protein expression, or protein activity.  In the instant case the limitation does not provide a discernable boundary on what provides the functional characteristic to any treatment composition/regimen as required by the claims.  The metes and bounds of the claim are unclear where the effect of “SF3B1 suppression” is not a part of any specific structural limitation imposed by the result required of the treatment composition/regimen recited in the claim.  Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g.: by not specifying any way to achieve those results) is unclear.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 46-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where claim 46 recites providing a treatment “if the copy number of SF3B1 in the sample is smaller than the ploidy of the cells in the sample the methods necessarily require the comparing of data and information.  This is an abstract idea (a mental process).  This comparison is the evaluation or manipulation of data, and the correlation of data and information to reach a conclusion.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the claims do not require the 

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at p.22).  The prior art of Nijhawan et al (2012) (cited on the IDS of 01/31/2019), teaches detection of somatic copy-number alterations in samples was routine in the related art.  Furthermore it is important to note that the instant specification (p.17) provides:
"Measuring the copy number of SF3B1" encompasses … obtaining data from an agency that examines the copy number of SF3B1.

Thus the methods include a “measuring” that is only a recognition of data, with no requirement to perform any steps to collect the data.

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:



v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the measuring of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) 

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 46-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[claiming antibodies with specific properties, e.g., an Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.

The specification (e.g.:  page 4) provides that SF3B1 suppression treatments may reduce the amount of SF3B1 mRNA (e.g.:  RNA interference), or may reduce the amount or activity of the SF3B1 protein.
The claims do not define the required suppressor of SF3B1 in terms of any relevant structural properties.
The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics any effective suppressors of SF3B1 other than some particular short hairpin RNA (shRNA) structures used for RNA interference (RNAi).  There are no descriptions of any small molecules, proteins, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers and enzymes that may be used for the required treatment

The variation encompassed by the presently claimed inhibitors is large and the specification does not establish that the particular species described in the disclosure is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors.  The disclosure therefore does not show that Applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of SF3B1 suppression treatments as generically recited in the claims. Accordingly, the 

The claims define the inhibitors only in terms of their SF3B1 suppression functionality.  However, naming of a required treatment in terms of its functional effect (i.e.:  suppression of SF3B1) is not sufficient to describe the treatment compounds/regimens of the claims.  More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement.
As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.” This is similar to the current situation since the breadth of the current claims encompasses any types of compounds and other types of treatments that suppress by any mechanism SF3B1, which the present inventors were not in the possession of, or which were not known to the inventors.
Moreover, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-50, 52, 58 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al (2010).
In comparing the claims to the prior art, the required limitations of the claimed methods are noted.  Claim 46 recites two steps:  a. measuring a copy number of SF3B1 in a sample; and b. providing a treatment if the measured copy number is smaller than the ploidy of the cells.  The providing of step b. is conditional upon a particular compared copy number, so where that compared copy number is not detected, there is no requirement for providing any treatment.  In the instant case where the prior art teaches measuring a copy number that is not smaller than the ploidy of the cells, this step meets the limitations of the claims.  Relevant to claims 58 and 59, the claims set forth requirements “if the sample is heterogeneous”; where the sample of the prior art is 
Relevant to claim 46, Tsuji et al teaches methods comprising using array-based CGH (relevant to claim 52) (e.g.:  p.2-Array-based CGH) to measure genomic alterations, including detecting the presence or absence of copy number losses, in samples of primary breast cancers that were histologically classified as invasive duct carcinoma (relevant to claims 47-50) (e.g.:  p.2-Tumor specimen).  Relevant to the limitations of claim 46, Tsuji et al teaches that the chromosomal region including SF3B1 (i.e.:  chr:2q33.1) does not exhibit a copy number loss in most samples (e.g.:  Figure 1) and is not a region with recurrent copy number losses shared by cell lines and tissue specimens.
Relevant to claims 58 and 59, Tsuji et al teaches the use of a tissue microdissection technique was applied to primary tumor tissues to reduce the contamination of samples by normal tissue components (e.g.:  p.2-Tumor specimen) thus limiting the heterogeneous nature of the sample.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (2012) (cited on the IDS of 01/31/2019), including the Supplementary Material of the reference, in view of Marcotte et al (2011), including the Supplementary Material of the reference.
Relevant to the methods of the rejected claims, Nijhawan et al teaches the identification of cancer-specific vulnerabilities that are the result of copy-number losses, an provides genes where suppression in cells harboring partial copy-number loss of that gene inhibits the proliferation of cells.  The reference teaches the identification of essential genes which render cells that harbor copy-number loss highly dependent on the expression of the remaining copy.  Relevant to the steps of the claims, Nijhawan et al teaches analyzing copy-number profiles from a plurality of cancers (relenvat to claim 50) across a wide diversity of cancer types (e.g.:  p.2 - Integration of genome scale copy-number and gene dependency analyses identify CYCLOPS genes), and exemplifies a methods in which suppression of an identified gene reduced growth of a tumor (e.g.:  p.8 - The reduction of PSMC2 levels in PSMC2Loss cells inhibits orthotopic tumor growth).
Further relevant to the rejected claims as they are directed to the gene SF3B1, Nijhawan et al provides Table S3, related to Figure 1: CYCLOPS and Validation Analysis Results, and includes SF3B1 in the Analysis of essential genes that is a List of Human Essential Genes derived from essential genes in S. Cervisiae.  Additionally, the list of genes in the Validation Dataset Analysis includes SF3B1 in the 2q33.1 locus on chromosome 2 at positions 197964942-198008016.

It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the rejected claims to have applied the methods of Nijhawan et al exemplified for the PSMC2 gene (i.e.:  detection of copy-loss of the gene; and providing a treatment that suppresses the gene of the copy-loss to inhibit tumor growth) using the SF3B1 gene in breast cancer.  The skilled artisan would have been motivated to apply the exemplified methods of Nijhawan et al using the SF3B1 gene based on the expressed teachings of Nijhawan et al that the SF3B1 gene is a validated CYCLOPS (Copy-number alterations Yielding Cancer Liabilities Owing to Partial losS ) gene, and the related expressed teachings of Marcotte et al that SF3B1 is a common essential gene in cancer cell lines.  The skilled artisan would have a reasonable expectation of success because Nijhawan et al teaches that SF3B1 copy-loss is identifiable in cancer samples, and Marcotte et al that SF3B1 is a common essential gene in cancer cell lines that can be suppressed by shRNA treatment.

Claims 51 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (2012) (cited on the IDS of 01/31/2019), including the Supplementary Material of the reference, in view of Marcotte et al (2011), including the Supplementary Material of the reference as applied to claims 46-50 above, and further in view of Ni et al (2013).
The teaching of Nijhawan et al in view of Marcotte et al are applied to instantly rejected claims 51 and 54-57 as they were previously applied to claims 46-50.  Nijhawan et al in view of Marcotte et al renders obvious methods comprising the detection of SF3B1 gene copy loss in a sample of a cancer cells form a subject, and providing an SF3B1 suppression treatment to the subject.  Nijhawan et al in view of Marcotte et al does not specifically provide for the measuring of gene copy loss in a sample that is circulating tumor cells, or detection of copy number variation using sequencing methods.  However, the detection of copy number variation patterns among single circulating tumor cells of cancer patients was known in the prior art and is taught by Ni et al (e.g.:  Figure 4; p.21087 - Exome Sequencing Data Analysis for SNVs/INDELs; Copy Number Determination from Whole-Genome Sequencing Data).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the rejected claims to have used the genome analysis methods of Ni et al, including the analysis of circulating tumor cells using whole genome and whole exome sequencing, to measure SF3B1 copy numbers in the methods rendered obvious by Nijhawan et al in view of Marcotte et al.  The skilled artisan would have been motivated to use the methods exemplified by Ni et al based on the expressed teachings .  

Claim 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (2012) (cited on the IDS of 01/31/2019), including the Supplementary Material of the reference, in view of Marcotte et al (2011), including the Supplementary Material of the reference as applied to claims 46-50 above, and further in view of Tirkkonen et al (1998).
The teaching of Nijhawan et al in view of Marcotte et al are applied to instantly rejected claims 52 and 53 as they were previously applied to claims 46-50.  Nijhawan et al in view of Marcotte et al renders obvious methods comprising the detection of SF3B1 gene copy loss in a sample of a cancer cells form a subject, and providing an SF3B1 suppression treatment to the subject.  Nijhawan et al in view of Marcotte et al does not specifically provide for the measuring of gene copy loss in a sample using CGH (claim 52) or FISH (claim 53).  However, the detection of copy number variations using CGH and FISH were known in the prior art and are taught by Tirkkonen et al (e.g.:  p.178 - Comparative Genomic Hybridization; p.179 - FISH).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the rejected claims to have used the genome analysis methods of Tirkkonen et al, including FISH or CGH methods, to measure SF3B1 copy numbers in the methods rendered obvious by Nijhawan et al in view of Marcotte et al.  The skilled artisan would have been motivated to use the methods exemplified by Tirkkonen et al based on the expressed teachings of Tirkkonen et al that such effectively detect various 

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634